department of the treasury fa internal_revenue_service p o box irs cincinnati oh release number release date date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend r state s date of formation w llc x governing body member y governing body member m dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in the state of r on date s x and y are your sole governing body members and are responsible for all of your business activities your stated purpose is to provide housing to persons with low to medium incomes your facility is a residential apartment building with units these units include one-bedroom units and two-bedroom units the one-bedroom units which comprise of your total units will be rented to persons whose incomes do not exceed of the area median income the two-bedroom units which comprise of your total units will be rented to persons whose incomes do not exceed of the area median income which is not considered low-income the facility is owned by a limited_partnership hereafter lp the lp was previously organized as an llc but was converted to a limited_partnership the lp has both limited partners and a general_partner you are the general_partner of the lp you as general_partner own of the lp and the limited partners own the limited partners are w x and y w is a for-profit llc xk and y own of w w has a ownership_interest in the lp and the remaining interest is held by x and y each the partnership_agreement is valid for thirty-five years you later state that the agreement is for sixty-five years the agreement states that the partners shall share in the risks benefits profits and losses of these businesses and investments the agreement also states that any income deductions gains loss or credit will be allocated proportionately among the partners according to their partnership_interest and that no partner will have any priority over any other partner as to profits as general_partner you will hire and oversee the property manager who will collect rents and provide maintenance on the properties on a daily basis you will participate in hiring and overseeing the work of the property management agent the property manager is an unrelated property management company x and y will be the sole persons responsible for your business activities the partnership_agreement also states that the limited_partner other than a limited_partner who is also a general_partner will have no vote in the lp’s management and operations the general_partner has the full and exclusive power to manage control administer and operate the business and affairs of the partnership the duties of the general_partner are to annually conduct a physical inspection of the low_income_housing property to ensure it is being used for low_income_housing and that it meets all the requirements of the tax exemption for low_income_housing properties the general_partner will submit a certification to the county assessor for this purpose in an amendment to the partnership_agreement you stated that as general_partner in the event of any conflict to manage the lp you will ensure all conduct and management will be performed consistent to the charitable purposes in the formative documents you participate in a local redevelopment plan you state that by having exemption under sec_501 of the code you will then qualify for reduced county property taxes which will make your operation financially feasible for the lp the property_tax reduction is estimated at m dollars annually you said without this reduction the rental amounts would not be established as low as possible you will be sending fundraising letters to businesses and other organizations at least quarterly you will also solicit donations via email and social media you will apply for private and public foundation grants other than a small amount of gross_investment_income you anticipate that all of your revenue will come from gifts grants and contributions from the public you said the lp has operated at a tax loss since its inception and in an amount exceeding dollar_figure two years ago even after eliminating the depreciation deduction there has been a continual negative cash_flow after making the bank loan payments this deficit has historically been funded by the limited partners which has allowed the operations to continue your proposed method of mitigating this loss is to seek exemption from property taxes you said that even with the reduction in property taxes additional funds may be required to continue the operation for the benefit of the homeless who are members of the public law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it does not qualify for exemption sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus to meet this requirement it is necessary for an organization to establish that it is not organized for the benefit of private interests revrul_98_15 1998_12_irb_6 provides that for purposes of determining exemption under sec_501 the activities of a partnership including an llc treated as a partnership for federal tax purposes are considered to be the activities of the partners a sec_501 organization may form and participate in a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of the for-profit partners revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing are considered charitable as relieving the poor and distressed and a facts_and_circumstances_test that applies in determining whether organizations that fall outside the safe_harbor relieve the poor and distressed the safe_harbor is met if atleast percent of the units are occupied by families that qualify as low-income and either at least percent of the units are occupied by residents that are very low-income or at least percent of the units are occupied by residents whose income do not exceed percent of the area’s very low-income limit e e e the term low-income is defined under the department of housing and urban development hud guidelines as family income of no more than percent of the median family gross_income of the area adjusted for family size the term very low-income is defined under hud guidelines as family income of no more than percent of the median family gross_income of the area adjusted for family size percent of the area’s very-low income limit equals percent of the median family gross_income of the area adjusted for family size the project is actually occupied by poor and distressed residents the housing is affordable to the charitable beneficiaries ifthere are multiple buildings the buildings must share the same grounds if they do not separately meet the requirements listed above in 71_tc_1067 aff'd in unpublished opinion 647_f2d_170 9th cir est of hawaii several for-profit organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 in 74_tc_846 the organization's founder and his wife executed vows of poverty and transferred all their possessions and income to the organization on the condition that it qualified under sec_501 the founder controlled all financial decisions of the organization the court found that a substantial purpose of the organization was to serve the private interests of the founder and his wife accordingly the court held that the organization did not qualify under sec_501 in church by mail inc v commissioner the court affirmed a tax_court decision t c church by mail sent out sermons in numerous mailings this required a great deal of printing services twentieth century advertising agency provided the printing and mailing twentieth century was controlled by the same ministers it also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both church by mail and twentieth century church by mail business comprised two-thirds of the business of twentieth century in deciding for the government the court made the following statement there is ample evidence in the record to support the tax court's finding that the church was operated for the substantial non-exempt purpose of providing a market for twentieth's services in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that conducted continuing medical education tours the petitioner had three trustees mr helin who was a shareholder and the president of h c tours a for profit travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h c tours exclusively for all travel arrangements there is no evidence that the petitioner ever sought a competitive bid the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively within the meaning of sec_501 even if it furthers other exempt purposes the court found that a substantial purpose of the applicant's operations was to increase the income of h c tours h c tours benefits from the distribution and production of brochures which solicit customers for tours arranged by h c tours in housing pioneers inc v commissioner tcmemo_1993_120 aff'd 49_f3d_1395 9th cir amended 58_f3d_401 9th cir a substantial nonexempt purpose was found where a nonprofit organization entered into limited_partnerships with for-profit entities to operate low-income_housing projects while the nonprofit served as a co-general partner its actual authority was narrowly circumscribed the organization had no on-site management authority no authority to screen or select tenants and could describe only a vague charitable function of surveying tenant needs and ensuring that requirements for federal tax_credits under sec_38 and sec_42 of the code were met the organization had been formed to promote low-income_housing but the court found that the keystone of its plan was achieving the objective of property_tax reduction and that it has made no attempt to adopt any actual plan by which it expects to use its hoped-for share of property_tax reductions to implement its stated objectives the tax_court concluded that the organization did not qualify under sec_501 because it had a substantial non-exempt purpose and served private interests by conferring federal and state tax benefits on the for-profit partnership and partners and therefore did not reach the service's inurement argument based on the indirect participation by insiders in the partnerships on appeal the ninth circuit did not reach the inurement argument either but held that the organization had a substantial non-exempt purpose because it failed to ‘materially participate’ in the development and operation of the project it has shown no regular no continuous no substantial activity in developing or operating the projects and instead allowed the for-profit partners to control the activities application of law you are not exempt under sec_501 of the code you fail the operational_test because you are formed for the substantial non-exempt purpose of reducing the property taxes for the limited partners sec_1_501_c_3_-1 you were established to reduce the liabilities of a private business furthering private rather than public interests does not further an exempt_purpose sec_1_501_c_3_-1 also like the organization discussed in revrul_98_15 the limited partners use you for their own non-incidental private benefits causing you to fail to be operated exclusively for exempt purposes and precluding exemption under sec_501 of the code if a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be operated exclusively for exempt purposes see est of hawaii in this way you were formed specifically for the purpose of reducing the limited partners’ property_tax liability as this is your primary purpose your participation in the partnership is not in furtherance of an exempt_purpose and you fail the operational_test to be recognized as exempt from income_tax under sec_501 of the code a low-income_housing organization must not only serve a charitable purpose but also meet the other requirements of that section including the prohibitions against inurement and impermissible private benefit prior to your formation x and y as owners of a prior for-profit entity were responsible for paying for all expenses of the housing project you were formed to raise funds from the general_public and pay for the expenses that x and y were responsible for paying which causes your earnings inure to the benefit of your founders as described in sec_1_501_c_3_-1 you are not operated exclusively for one or more exempt purposes because your net_earnings inure to x and y your two governing body members x and y own the related for-profit organization w that stands to benefit directly from your existence you are similar to church bv mail because you are controlled by the same persons who control the for-profit company which conducts your programs your directors maintain dual control_over both you and the for-profit organization like the organization described in basic bible you were formed to serve the private interests of your founders and you are precluded from exemption under sec_501 of the code similar to the organization described in international postgraduate medical foundation your founders are in positions of control and are co-owners of the related for-profit entity and partners in the lp the limited partners benefit substantially from the manner in which your activities are conducted like this organization you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code because your earnings inure to the benefit of x and y you are very similar to housing pioneers which was formed to assist existing for-profit housing organizations acquire property_tax exemption they entered into partnerships with existing for-profit organizations that owned non-exempt housing for the purpose of splitting the tax benefits with for-profit partners one of the housing organizations that would receive the tax_benefit was owned by the founders and managers in the same way you were formed to receive a property_tax benefit and your founders would receive the property_tax benefit from your exemption like this organization you are seeking property_tax reductions because the lp had been operating at a tax loss x and y have had to make ongoing contributions to keep the project operational your creation was for the specific purpose of seeking a reduction in property taxes to help fund the gap for which the limited partners are responsible these reductions inure to the benefit of the non-exempt partners therefore you are precluded from exemption under sec_501 of the code additionally you provided no information that indicates that you meet the required safe_harbor guidelines for low-income_housing as described in revproc_96_32 you have not proven that more than of your units are for low-income_housing in fact of your units are available to individuals with moderate income therefore your activities are not charitable as you have not met the safe_harbor guidelines required for organizations operating low-income_housing under sec_501 of the code your position you said to review unitary mission church of long island v commissioner 74_tc_531 aff'd f 2d104 cir it was ruled in this case that the mere concentration of power in one or a few persons does not justify disqualification of an entity or due to inurement you also referenced revrul_70_186 c b in that ruling it was determined that there could be some minor incidental_benefits to a private interest you request we take the following facts into account only share of the operating profits or losses of the lp is going to you accordingly if there will ever be a taxable profit in the lp there will be no sheltering of income attributable to the limited partners the lp does not shelter income through the payment of salaries management fees etc xand y have invested close to a million dollars directly or through w into you and further personally guaranteed a bank loan of millions of dollars in order to create a low medium income facility for the public no member of x and y’s family will ever directly or indirectly use the premises the only income realized by you comes from low medium income families in the form of controlled rents the llc and lp have operated at a tax loss since their inception including a six figure amount for a recent tax_year even after eliminating the depreciation deduction there has been a continual negative cash_flow after making the bank loan payments this deficit has been funded by the limited partners currently the annual property taxes are approximately m dollars the county has an exemption for property operated exclusively for low medium income tenants however in order to be eligible you must be a c entity should you be recognized under sec_501 of the code then the property_tax exemption will enable you to have the necessary funds to continue to operate the low_income_housing which is exclusively for the public benefit there is no benefit inuring to any private individuals who are members or managers in order to qualify as tenant of the lp there are limits on the respective incomes of those who would benefit none of the lps would fall into this category only members of the public at large finally the lp employees an onsite caretaker and an outside property management company who whom the lps have no connection the general partner’s function does not benefit the limited partners in any way you said that you were organized to provide public housing for homeless and low-income persons who are members of the public you were created and organized to aid and assist those persons with housing not the creator nor his family shareholders or persons controlled directly or indirectly you said the limited partners acquired the lp for the purpose of providing housing to low medium income families with affordable rents x and y have always had concerns related to the trials of the homeless and affordable housing the ability to continue the lp at a loss has required the ongoing contributions of funding by the limited partners the method of mitigation is by way of the exemption of property taxes even with this reduction in property taxes additional funds may be required to continue the operation for the benefit of the homeless who are members of the public the original for-profit was changed to an lp and the general_partner is required to be an organization described in sec_501 of the code to achieve the objective of providing charitable benefits only to the public at large none of your activities inures to the benefit of any of the private shareholders nor would any of its profits if any inure directly or indirectly to any private person or shareholder or individual our response to your position although you are correct that incidental private benefit is permissible your only purpose is to provide tax benefits for the limited partners and ultimately to x and y you are formed and operated for the purpose of reducing the tax_liability of x and y while they maintain control of the building exempt_purpose and results in private_inurement to x and y precluding exemption under sec_501 of the code this is a substantial non- conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you operate for substantial non-exempt purposes and your operations inure to the benefit of your founders which precludes you from exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements - oe you can find all forms and publications-mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication
